internal_revenue_service department of the treasury number info release date uil washington dc person to contact refer reply to cc psi 1-genin-110770-02 date june we are responding to your correspondence dated date requesting relief in order to establish date as the effective date for s_corporation_election although we are unable to respond to your request as submitted this letter provides useful information relating to your request based on the information you have provided a limited_liability_company was incorporated on date it intended to be treated as an s_corporation from the date of incorporation in it filed a late form_8832 to be classified as a corporation for federal taxation purposes the internal_revenue_service accepted the late form_8832 and gave an effective date of date in april taxpayer filed an subchapter_s_corporation tax_return form_1120s for tax_year within the authorized extension of time to file in september it also filed a form_2553 to elect to be treated as an s_corporation in a letter dated date the service accepted the s election effective date to be treated as an s_corporation a limited_liability_company must first be classified as a corporation for federal taxation purposes in the instant case taxpayer was classified as a corporation effective date to obtain an s election effective date however taxpayer may first seek to be classified as a corporation effective date to do this taxpayer may seek relief by way of a private_letter_ruling request under sec_301_9100-1 through of the procedure and administration regulations for an extension of time to make an election and in this case to file form_8832 the procedures for requesting a private_letter_ruling are set out in revproc_2002_1 copy enclosed in addition revproc_2002_1 requires taxpayers to submit a user_fee along with their ruling_request the standard user_fee for a private_letter_ruling is dollar_figure however taxpayers with gross_income of less than dollar_figure million on their last-filed tax_return qualify for a reduced user_fee in the amount of dollar_figure if you are eligible to use the reduced fee provision you must include the statement described in b b of appendix a with your request please review appendix b for a sample format for requesting a private_letter_ruling if you decide to submit a formal request for a private_letter_ruling please include the proper user_fee if applying under the reduced fee provisions send a statement certifying gross_income and refer your request to our office by adding the following to the address attn cc pa t p o box ben franklin station washington dc direct to cc psi room by way of introduction the irs has a small_business website which provides information and various useful links visit this special site at www irs gov smallbiz additionally you can order a single free copy of the small_business resource guide cd-rom by calling the cd-rom provides critical tax information including forms instructions and publications as well as valuable information from a variety of government agencies non-profit organizations and educational institutions we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures revproc_2002_1
